Citation Nr: 1645758	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-17 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to June 10, 2010, for the award of service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from October 1968 until September 1975, with additional years of service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

The record before the Board includes the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran separated from active service on September 17, 1975.

2.  The Veteran's claim for service connection for a heart disorder was received by VA on June 10, 2010.

3.  There is no evidence that VA received a claim for service connection for a heart disorder, to include CAD, prior to June 10, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to June 10, 2010, for the award of service connection for CAD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's claim for an earlier effective date, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for service connection for CAD granted by way of the December 2010 rating decision.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Therefore, the duty to notify the Veteran has been met.

The Board also notes that adjudication of the claim for an earlier effective date in this case is based upon evidence already in the claims file.  The resolution of the claim depends upon when certain documents were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records that can be obtained, which would substantiate the Veteran's claim.  For example, any additional medical examination would only document the current severity of the Veteran's service-connected disability, and not whether he satisfied the criteria for an effective date earlier than June 10, 2010.  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate, to include providing testimony at the August 2016 hearing.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Legal Criteria: Earlier Effective Date

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

With respect to claims governing effective dates for service connection for diseases presumed to have been caused by herbicide or Agent Orange exposure, VA has issued a special regulation to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 (2007); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is a Vietnam veteran who has a covered herbicide disease, such as, ischemic heart disease (includes coronary artery disease) and under 38 C.F.R. § 3.816, there is a limited exception to the statutory provisions governing the assignment of effective dates for Vietnam veterans who have a covered herbicide disease.  Here, the Veteran is shown to have served in the Republic of Vietnam during the Vietnam era, and has CAD.  The addition of CAD as a herbicide presumptive disease became effective August 31, 2010.  See 75 Fed. Reg. 53,202.  Therefore, he is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816 (b)(1) and has a "covered herbicide disease" (ischemic heart disease) within the meaning of 38 C.F.R. § 3.816 (b)(2).  However, based on the facts in this case, the assignment of an effective date earlier than assigned by the RO under 38 C.F.R. § 3.816 or any other applicable provision of the regulations, is not warranted. 

38 C.F.R. § 3.816 (c)(2), provides that if a Nehmer class member's claim for a covered disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of § 3.816.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

38 C.F.R. § 3.816 (c)(3) provides, if the class member's claim referred to in paragraph (c)(1)or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The Veteran is seeking an effective date prior to June 10, 2010, for the award of service connection for his CAD.  The Veteran's original claim of service connection for CAD was received on June 10, 2010, nearly 35 years after his discharge from service. While the evidence submitted during the pendency of this claim shows that he was first treated and diagnosed with a heart disorder in 1994, the Veteran did not file a claim for his heart problems with VA until June 2010.  The Veteran has reported that he went to the RO and inquired as to filing a claim in 1994, but was advised not to because the condition was not a presumptive disorder at that time.  In fact, effective August 31, 2010, ischemic heart disease was added to the list of presumptive diseases associated with herbicide exposure.  The Veteran submitted his claim several months prior to that and the RO granted service connection for CAD, and assigned an effective date of June 10, 2010; the date of receipt of the Veteran's claim. 

During the Veteran's August 2016 hearing, he raised the argument that his request to file a claim verbally with the RO in 1994 should be deemed the date of his claim for a heart disorder.  In his February 2011 notice of disagreement, the Veteran reported that he did not file a claim in 1994 because CAD was not presumptive at that time.  At the hearing, he clarified that his non-action on his part was due to advice provided to him by an employee of the RO in 1994.  Under the relevant law, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  In this case, there appears to have been an oral conversation between the Veteran and the RO, but no action on the part of the Veteran to file a claim.  As the Veteran apparently decided against filing a claim, this would not have been deemed an informal claim and the RO would not have been prompted to forward the formal claim form under 38 C.F.R. § 3.155.

The Veteran's first formal claim (VA Form 21-526) was received by VA in 2009 and made no mention of a heart disorder.  

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable, neither of which is true in this case.  Treatment records alone do not constitute informal claims when service connection has not yet been established for the claimed condition.  38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377   (1999).  Here, the Veteran's June 2010 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his treatment records dated prior to June 2010, constitute a claim of entitlement to service connection for his heart disease.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  In any event, private records would only constitute a claim from the date of their receipt by VA, not from the date the private record was generated.  38 C.F.R. § 3.157(b)(2).  Information confirming the 1994 treatment for a heart disorder was initially received by VA after June 2010.  Thus, the mere diagnosis of a heart disorder in October 1994 cannot be deemed a basis for an earlier effective date.  

While the Veteran believes that the effective date for the award of service connection for CAD should be earlier than assigned by the RO, the provisions of the law generally governing effective date of awards of benefits provide the date is either the date of receipt of a claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400 (b)(2)(i), 3.816 (c)(2).  Here, the Veteran is a member of a Nehmer class and the disability at issue was deemed warranted of presumptive service connection by way of a regulation effective August 31, 2010.  In cases such as this, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of § 3.816.  Here, the Veteran's disability arose in 1994, but his claim was received on June 10, 2010.  In this case, the RO assigned an effective date of June 10, 2010, the date of receipt of the Veteran's original claim for service connection for a heart disorder, which is the earliest date allowable under the law.  

The Board indeed recognizes the Veteran's argument that he did not file a claim in 1994 based upon the poor advice given by the RO employee at that time.  While sympathetic to such circumstances, the Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  Moreover, the Board is bound by the statutes and regulations governing entitlement to VA benefits.  38 U.S.C.A. § 7104 (c) (West 2014).

Consequently, the Board concludes that it has no alternative but to deny the Veteran's appeal for an earlier effective date for the award of service connection for CAD.


ORDER

An effective date earlier than June 10, 2010, for the award of service connection for CAD is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


